 
Exhibit 10.52
 
RESTRICTIVE COVENANT AND CONFIDENTIALITY AGREEMENT
 
In exchange for the mutual promises and consideration set forth below, this
Restrictive Covenant and Confidentiality Agreement (“Agreement”) is entered into
by and between the Federal Home Loan Mortgage Corporation (“Freddie Mac” or
“Company”) and Peter Federico (“Executive”), effective as of March 1, 2006.
 
I.  Definitions
 
The following terms shall have the meanings indicated when used in this
Agreement.
 
A.  Competitor: The following entities, and their respective parents,
successors, subsidiaries, and affiliates are competitors: (i) Fannie Mae
(ii) all Federal Home Loan Banks (including the Office of Finance); and
(iii) such other entities to which Executive and the Company may agree in
writing from time-to-time.
 
B.  Confidential Information: Information or materials in written, oral,
magnetic, digital, computer, photographic, optical, electronic, or other form,
whether now existing or developed or created during the period of Executive’s
employment with Freddie Mac, that constitutes trade secrets and/or proprietary
or confidential information. This information includes, but is not limited to:
(i) all information marked Proprietary or Confidential; (ii) information
concerning the components, capabilities, and attributes of Freddie Mac’s
business plans, methods, and strategies; (iii) information relating to tactics,
plans, or strategies concerning shareholders, investors, pricing, investment,
marketing, sales, trading, funding, hedging, modeling, sales and risk
management; (iv) financial or tax information and analyses, including but not
limited to, information concerning Freddie Mac’s capital structure and tax or
financial planning; (v) confidential information about Freddie Mac’s customers,
borrowers, employees, or others; (vi) pricing and quoting information, policies,
procedures, and practices; (vii) confidential customer lists; (viii) proprietary
algorithms; (ix) confidential contract terms; (x) confidential information
concerning Freddie Mac’s policies, procedures, and practices or the way in which
Freddie Mac does business; (xi) proprietary or confidential data bases,
including their structure and content; (xii) proprietary Freddie Mac business
software, including its design, specifications and documentation;
(xiii) information about Freddie Mac products, programs, and services which has
not yet been made public; (xiv) confidential information about Freddie Mac’s
dealings with third parties, including dealers, customers, vendors, and
regulators; and/or (xv) confidential information belonging to third parties to
which Executive received access in connection with Executive’s employment with
Freddie Mac. Confidential Information does not include general skills,
experience, or knowledge acquired in connection with Executive’s employment with
Freddie Mac that otherwise are generally known to the public or within the
industry or trade in which Freddie Mac operates.





--------------------------------------------------------------------------------



 



Restrictive Covenant and Confidentiality Agreement for Peter Federico
Page 2 of 6
 
 
II.  Non-Competition
 
Executive recognizes that as a result of Executive’s employment with Freddie
Mac, Executive has access to and knowledge of critically sensitive Confidential
Information, the improper disclosure or use of which would result in grave
competitive harm to Freddie Mac. Therefore, Executive agrees that during
Executive’s employment with Freddie Mac, and for the twelve (12) months
immediately following termination of Executive’s employment for any reason,
Executive will not consider offers of employment from, seek or accept employment
with, or otherwise directly or indirectly provide professional services to any
Competitor. Executive acknowledges and agrees that this covenant has unique,
substantial and immeasurable value to Freddie Mac, that Executive has sufficient
skills to provide a livelihood for Executive while this covenant remains in
force, and that this covenant will not interfere with Executive’s ability to
work consistent with Executive’s experience, training and education. This
non-competition covenant applies regardless of whether Executive’s employment is
terminated by Executive, by Freddie Mac, or by a joint decision.
 
If Executive is a licensed lawyer, this non-competition covenant shall be
interpreted in a manner consistent with any rule applicable to a legal licensed
professional in the jurisdiction(s) of Executive’s licensure or registration
that concerns the Executive's employment as counsel with, or provisions of legal
services to, a Competitor.
 
III.  Non-Solicitation and Non-Recruitment
 
During Executive’s employment with Freddie Mac and for a period of twelve
(12) months after Executive’s termination date, Executive will not solicit or
recruit, attempt to solicit or recruit or assist another in soliciting or
recruiting any Freddie Mac managerial employee (including manager-level,
Director-level, or officer-level employee) with whom Executive worked, or any
employee whom Executive directly or indirectly supervised at Freddie Mac, to
leave the employee’s employment with Freddie Mac for purposes of employment or
for the rendering of professional services. This prohibition against
solicitation does not apply if Freddie Mac has notified the employee being
solicited that his/her employment with the Company will be terminated pursuant
to a corporate reorganization or reduction-in-force.
 
If Executive is a licensed lawyer, this non-solicitation covenant shall be
interpreted in a manner consistent with any rule applicable to a licensed legal
professional in the jurisdiction(s) of Executive’s licensure or registration.
 
IV.  Treatment of Confidential Information
 
A.  Non-Disclosure. Executive recognizes that Freddie Mac is engaged in an
extremely competitive business and that, in the course of performing Executive’s
job duties, Executive will have access to and gain knowledge about Confidential
Information. Executive further recognizes the importance of carefully protecting
this Confidential Information in order for Freddie Mac to compete successfully.
Therefore, Executive agrees



--------------------------------------------------------------------------------



 



Restrictive Covenant and Confidentiality Agreement for Peter Federico
Page 3 of 6
 
 
that Executive will neither divulge Confidential Information to any persons,
including to other Freddie Mac employees who do not have a Freddie Mac
business-related need to know, nor make use of the Confidential Information for
the Executive’s own benefit or for the benefit of anyone else other than Freddie
Mac. Executive further agrees to take all reasonable precautions to prevent the
disclosure of Confidential Information to unauthorized persons or entities, and
to comply with all Company policies, procedures, and instructions regarding the
treatment of such information.
 
B.  Return of Materials. Executive agrees that upon termination of Executive’s
employment with Freddie Mac for any reason whatsoever, Executive will deliver to
Executive’s immediate supervisor all tangible materials embodying Confidential
Information, including, but not limited to, any documentation, records,
listings, notes, files, data, sketches, memoranda, models, accounts, reference
materials, samples, machine-readable media, computer disks, tapes, and equipment
which in any way relate to Confidential Information, whether developed by
Executive or not. Executive further agrees not to retain any copies of any
materials embodying Confidential Information.
 
C.  Post-Termination Obligations. Executive agrees that after the termination of
Executive’s employment for any reason, Executive will not use in any way
whatsoever, nor disclose any Confidential Information learned or obtained in
connection with Executive’s employment with Freddie Mac without first obtaining
the written permission of the Vice President of Human Capital Management.
Executive further agrees that, in order to assure the continued confidentiality
of the Confidential Information, Freddie Mac may correspond with Executive’s
future employers to advise them generally of Executive’s exposure to and
knowledge of Confidential Information, and Executive’s obligations and
responsibilities regarding the Confidential Information. Executive understands
and agrees that any such contact may include a request for assurance and
confirmation from such employer(s) that Executive will not disclose Confidential
Information to such employer(s), nor will such employer(s) permit any use
whatsoever of the Confidential Information. To enable Freddie Mac to monitor
compliance with the obligations imposed by this Agreement, Executive further
agrees to inform in writing Freddie Mac’s Executive Vice President of Human
Resources of the identity of Executive’s subsequent employer(s) and Executive’s
prospective job title and responsibilities prior to beginning employment.
Executive agrees that this notice requirement shall remain in effect for twelve
(12) months following the termination of Executive’s Freddie Mac employment.





--------------------------------------------------------------------------------



 



Restrictive Covenant and Confidentiality Agreement for Peter Federico
Page 4 of 6
 
 
D.  Ability to Enforce Agreement and Assist Government Investigations. Nothing
in this Agreement prohibits or otherwise restricts you from: (1) making any
disclosure of information required by law; (2) assisting any regulatory or law
enforcement agency or legislative body to the extent you maintain a legal right
to do so notwithstanding this Agreement; (3) filing, testifying, participating
in or otherwise assisting in a proceeding relating to the alleged violation of
any federal, state, or local law, regulation, or rule, to the extent you
maintain a legal right to do so notwithstanding this Agreement; or (4) filing,
testifying, participating in or otherwise assisting the Securities and Exchange
Commission or any other proper authority in a proceeding relating to allegations
of fraud.
 
V.  Consideration Given to Executive
 
In exchange for Executive agreeing to be bound by this Agreement, Freddie Mac
agrees to provide Executive with the following consideration, each of which
itself is adequate for Executive's agreement to be bound by the provisions of
this Agreement:
 
A.  Long-Term Incentive Grant. Executive will receive a 2006 long-term incentive
grant pursuant to the terms that the Compensation and Human Resources Committee
of the Freddie Mac Board of Directors approved on or about March 3, 2006; and/or
 
B.  Employment. Executive will be employed by Freddie Mac as Senior Vice
President; and
 
Additional Consideration. If Executive currently is subject to another
Restrictive Covenant and Confidentiality Agreement that provides for any
additional consideration in the event of termination, this Agreement shall not
negate such additional form of consideration.
 
VI.  Reservation of Rights
 
Executive agrees that nothing in this Agreement constitutes a contract or
commitment by Freddie Mac to continue Executive’s employment in any job position
for any period of time, nor does anything in this Agreement limit in any way
Freddie Mac’s right to terminate Executive’s employment at any time for any
reason.
 
VII.  Previous Agreements
 
Except as otherwise stated herein, this Agreement supercedes all previous
agreements between Executive and Freddie Mac which bear the title of
“Confidentiality and Restrictive Covenant Agreement,” and/or “Restrictive
Covenant and Confidentiality Agreement.”
 
VIII.  Enforcement
 
A.  Executive acknowledges that Executive may be subject to discipline, up to
and including termination of employment, for Executive’s breach or threat of
breach of any





--------------------------------------------------------------------------------



 



Restrictive Covenant and Confidentiality Agreement for Peter Federico
Page 5 of 6
 
 
provision of this Agreement.
 
B.  Executive agrees that irreparable injury will result to Freddie Mac’s
business interests in the event of breach or threatened breach of this
Agreement, the full extent of Freddie Mac’s damages will be impossible to
ascertain, and monetary damages will not be an adequate remedy for Freddie Mac.
Therefore, Executive agrees that in the event of a breach or threat of breach of
any provision(s) of this Agreement, Freddie Mac, in addition to any other relief
available, shall be entitled to temporary, preliminary, and permanent equitable
relief to restrain any such breach or threat of breach by Executive and all
persons acting for and/or in concert with Executive, without the necessity of
posting bond or security, which Executive expressly waives.
 
C.  Executive agrees that each of Executive’s obligations specified in this
Agreement is a separate and independent covenant, and that all of Executive’s
obligations set forth herein shall survive any termination, for any reason, of
Executive’s Freddie Mac employment. To the extent that any provision of this
Agreement is determined by a court of competent jurisdiction to be unenforceable
because it is overbroad, that provision shall be limited and enforced to the
extent permitted by applicable law. Should any provision of this Agreement be
declared or determined by any court of competent jurisdiction to be
unenforceable or invalid under applicable law, the validity of the remaining
obligations will not be affected thereby and only the unenforceable or invalid
obligation will be deemed not to be a part of this Agreement.
 
D.  This Agreement is governed by, and will be construed in accordance with, the
laws of the Commonwealth of Virginia, without regard to its or any other
jurisdiction’s conflict-of-law provisions. Executive agrees that any action
related to or arising out of this Agreement shall be brought exclusively in the
United States District Court for the Eastern District of Virginia, and Executive
hereby irrevocably consents to personal jurisdiction and venue in such court and
to service of process by United States Mail or express courier service in any
such action.
 
E.  If any dispute(s) arise(s) between Freddie Mac and Executive with respect to
any matter which is the subject of this Agreement, the prevailing party in such
dispute(s) shall be entitled to recover from the other party all of its costs
and expenses, including its reasonable attorneys’ fees.
 
Executive has been advised to discuss all aspects of this Agreement with
Executive’s private attorney. Executive acknowledges that Executive has
carefully read and understands the terms and provisions of this Agreement and
that they are reasonable. Executive signs this Agreement voluntarily and accepts
all obligations contained in this Agreement in exchange for the consideration to
be given to Executive as outlined above, which Executive acknowledges is
adequate and satisfactory, and which Executive further acknowledges Freddie Mac
is not otherwise obligated to provide to Executive. Neither Freddie Mac nor its
agents, representatives, Executives, officers or employees have made any
representations to Executive concerning the terms or effects of this Agreement,
other than those contained in this Agreement.





--------------------------------------------------------------------------------



 



Restrictive Covenant and Confidentiality Agreement for Peter Federico
Page 6 of 6
 
 

     
By: 
 /s/ Peter J. Federico        


        
 
Date:  March 17, 2006



       
Peter Federico

         
By: 
 /s/ Paul George        


        

 
Date:  March 24, 2006



       
Paul George
Executive Vice President – Human Resources

   



